MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00158-CV

                         CANDICE SCHWAGER, Appellant

                                           V.

    CAROL ANNE MANLEY, DAVID PETERSON, AND SILVERADO SENIOR
  LIVING, INC. D/B/A SILVERADO LIVING CENTER–SUGAR LAND, Appellees

Appeal from the Probate Court No. 1 of Harris County, Texas (Tr. Ct. No. 427, 208-401)

TO THE PROBATE COURT NO. 1 OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 7th day of April, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

      After due consideration, the Court grants the unopposed motion to dismiss
      this appeal filed by the appellant, Candice Schwager. It is therefore
      CONSIDERED, ADJUDGED, and ORDERED that the appeal be
      dismissed.

      It is further ORDERED that appellant pay all costs incurred by reason of
      this appeal.

      It is further ORDERED that this decision be certified below for
      observance.

      Judgment rendered April 7, 2015.
       Judgment rendered by panel consisting of Justices Keyes, Bland, and
       Massengale.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 12, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT